PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Munro et al.
Application No. 16/221,254
Filed: 14 Dec 2018
For: GRAPHICAL SYSTEMS AND METHODS FOR HUMAN-IN-THE-LOOP MACHINE INTELLIGENCE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on renewed petition pursuant to the unintentional provisions of 37 CFR 1.137(a) filed April 14, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Jordan A. Kwan appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition is GRANTED.

The above-identified application became abandoned for failure to timely file a reply to the Non-Final office action mailed March 31, 2020.  This Notice set an extendable period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned by operation of law on July 1, 2020.  The Office mailed a Notice of Abandonment on January 11, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a reply in the form of an amendment; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay; 

The application is being forwarded to Group Art Unit 2144 for consideration of the Amendment filed on April 14, 2021.

The file still does not indicate a change of address has been submitted, while the address
given on the petition still differs from the address of record. However, as informed in the previous decision dated ~ date mailed-, if appropriate, a change of address should be filed in 

Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions